DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022, 03/22/2022, 12/29/2021, 10/27/2021 and 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 4, 8-12, 14 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kleijne et al. (Patent Number: 4,691,350, hereinafter Kleijne).
Regarding claim 1: Kleijne discloses A system for securing electronics, the system comprising:
a housing for a circuit board that is configured to cover at least a portion of the circuit board (Kleijne - [Col. 3, Line 20-29]: Referring first to FIGS. 1 and 2 of the drawings, a security device 10 according to the invention is shown which includes a housing 11 formed by a top plate P1, side plates P2-P5 and a base plate P6. The six plates P1-P6 are preferably formed of a ceramic material since ceramic material is highly resistant to chemical attack. Included within the housing 11 is electronic circuitry (not shown in FIGS. 1 and 2) electrically connected to conductors (not shown) on a flexible printed circuit member 12 which extends through a narrow gap 14 provided between the plates P1 and P2);
a tamper trace that runs at least from a first connection node of the tamper trace to a second connection node of the tamper trace, wherein the housing includes the first connection node of the tamper trace, the second connection node of the tamper trace, and at least a portion of the tamper trace (Kleijne - [Col. 7, Line 8-12]: The manner in which the wire mesh segments and the conductive sheets on the six plates P1-P6 are interconnected will now be described with particular reference to FIGS. 9, 10A and 10B. The interconnections are effected using fourteen interconnection blocks N1-N14);
a first connector piece positioned between the housing and the circuit board, wherein the first connector piece includes a first conductor that is electrically coupled to the first connection node of the tamper trace and to a third connection node of the circuit board; a second connector piece positioned between the housing and the circuit board, wherein the first connector piece includes a second conductor is electrically coupled to the second connection node of the tamper trace and to a fourth connection node of the circuit board,  (Kleijne - [Col. 6, Line 48-57]: The plates P1-P5 together with the interconnection blocks N1-N14 are then assembled using epoxy bonding. The PCB 20, together with the inner ceramic box 42 thereon is then assembled and conductively bonded using conductive spacers 72 to the interconnection blocks N1, N7, N8 and N14 and non-conductively bonded using the non-conductive spacers 74 to the interconnection blocks N4 and N11. The flexible printed circuit member 12 is passed over the top of the plate P2); and
wherein the tamper trace and the first conductor and the second conductor form a part of a tamper detection circuit (Kleijne - Fig. 1&2, the security device 10 and Fig. 5, [Col.4, Line 4-10]).
Regarding claim 2: Kleijne discloses further comprising:
the circuit board (Kleijne - [Col. 3, Line 45-46]: Within the housing 11 of the security device 10, there is disposed a printed circuit board (PCB) 20).
Regarding claim 4: Kleijne discloses further comprising:
a second tamper trace that runs at least from a fifth connection node of the housing to a sixth connection node of the housing, wherein the first connector piece includes a third conductor that is electrically coupled to the fifth connection node of the second tamper trace and to a seventh connection node of the circuit board, wherein the second connector piece includes a fourth conductor that is electrically coupled to the sixth connection node of the second tamper trace and to an eighth connection node of the circuit board, wherein the second tamper trace and the third conductor and the fourth conductor form a second part of the tamper detection circuit (Kleijne - [Col. 5, Line 45-51]: the conductive lines C5.1-C5.5, C3.1-C3.4 considered together form a first conductive path segment conveniently referred to by the acronym CPSl and that the conductive line Cl.1 forms a second conductive path segment conveniently referred to by the acronym CPS2, the two segments being serially connected).
Regarding claim 8: Kleijne discloses wherein at least a part of the tamper trace runs along a surface of the housing  (Kleijne - [Col4,  Line ]: Each of the six plates P1-P6 forming the housing 11 has provided on the inner surface thereof, in respective superposed layers separated by insulating material, a first conductive path segment arranged in a winding configuration, a conductive sheet).
Regarding claim 9: Kleijne discloses wherein at least a part of the tamper trace runs through at least a part of the housing (Kleijne - [Col. 4,  Line 17-21]: a second conductive path segment arranged in a winding configuration complementary to the winding configuration of the first conductive path).
Regarding claim 10: Kleijne discloses wherein the housing includes a surface and a sidewall extending from the surface, wherein the sidewall includes at least a part of the tamper trace (Kleijne - [Col. 3,  Line 22-30]:  a housing 11 formed by a top plate P1, side plates P2-P5 and a base plate P6. The six plates P1-P6 are preferably formed of a ceramic material since ceramic material is highly resistant to chemical attack. []: electronic circuitry (not shown in FIGS. 1 and 2) electrically connected to conductors (not shown) on a flexible printed circuit member 12 which extends through a narrow gap 14 provided between the plates P1 and P2).
Regarding claims 11-12, 14 and 18-20: Claims are directed to a system claims with similar arrangement of claims 1-2, 4 and 8-9 and do not teach or further define over the limitations recited in claims 1-2, 4 and 8-9. Therefore, claims 11-12, 14 and 18-20 are also rejected for similar reasons set forth in claims 1-2, 4 and 8-9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleijne et al. (Patent Number: 4,691,350, hereinafter Kleijne) in view of Allen et al. - (Pub. No.: US 2005/0088303, hereinafter Allen).
Regarding claims 3 and 13: Kleijne doesn’t explicitly teach but Allen discloses wherein current flowing through the part of the tamper detection circuit flows from the third connection node of the circuit board to the first connection node of the tamper trace through the first conductor of the first connector piece, and wherein the current flows from the second connection node of the tamper trace to the fourth connection node of the circuit board through the second conductor of the second connector piece (Allen - [0017] - The conductive layer 54 is connected through the compressible connector 52 to the card ground 55. The continuous conductive path from the card ground formed by the conductive layer 54, screw 26 (through insert 33), the resilient annular member 46 and printed circuit board circuit path 44; causes node A to be at ground potential).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kleijne with Allen so that continuous conductive path from the card ground formed by the conductive layer 54, screw 26 (through insert 33), the resilient annular member 46 and printed circuit board circuit path 44; causes node A to be at ground potential. The modification would have allowed the system to detect tampering through electrical potential changes. 

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (Pub. No.: US 2005/0274630) - Tamper barrier enclosure with corner protection
Salle (Pub. No.: US 2011/0055566) - Stackable security wraps 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437